IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,826


                          EX PARTE SCOTT LEE JAMES, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                                CAUSE NO. 25058
                           TH
                 IN THE 196 DISTRICT COURT FROM HUNT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession with

intent to deliver methamphetamine and sentenced to sixty nine years’ imprisonment. The Sixth

Court of Appeals affirmed his conviction.            James v. State, No. 06-09-00126-CR (Tex.

App.–Texarkana, April 23, 2010).

        Applicant contends, inter alia, that his trial counsel rendered ineffective assistance because

he did not preserve error on his motion to suppress and because he did not adequately inform

Applicant of the risks of declining the State’s final plea offer, basically promising Applicant that he
                                                                                                  2

would prevail on the motion to suppress and he would be acquitted.

       The trial court has determined that trial counsel’s performance was deficient. This Court

agrees and finds that such deficient performance prejudiced Applicant. Relief is granted. The

judgment in Cause No. 25058 in the 196th District Court of Hunt County is set aside, and Applicant

is remanded to the custody of the Sheriff of Hunt County. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 27, 2012
Do not publish